Case 17-17575-mdc   Doc 143    Filed 10/29/18 Entered 10/29/18 11:39:21   Desc Main
                              Document      Page 1 of 5
Case 17-17575-mdc   Doc 143    Filed 10/29/18 Entered 10/29/18 11:39:21   Desc Main
                              Document      Page 2 of 5
Case 17-17575-mdc   Doc 143    Filed 10/29/18 Entered 10/29/18 11:39:21   Desc Main
                              Document      Page 3 of 5
Case 17-17575-mdc   Doc 143    Filed 10/29/18 Entered 10/29/18 11:39:21   Desc Main
                              Document      Page 4 of 5
Case 17-17575-mdc   Doc 143    Filed 10/29/18 Entered 10/29/18 11:39:21   Desc Main
                              Document      Page 5 of 5
